Citation Nr: 0724037	
Decision Date: 08/03/07    Archive Date: 08/15/07

DOCKET NO.  05-24 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for residuals of right 
ear surgery, not including tinnitus.

3.  Entitlement to service connection for sinusitis.

4.  Entitlement to service connection for allergic rhinitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The veteran served as a member of the Army National Guard 
from June 5, 1979 to August 29, 1979 and from August 1981 to 
June 2001. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Anchorage, Alaska.

The issues of entitlement to service connection for sinusitis 
and allergic rhinitis are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Tinnitus is reasonably shown to have had its origins 
during the veteran's period of active service.

2.  There is no competent medical evidence of record that the 
veteran has a current right ear disorder which is 
etiologically related to his service. 


CONCLUSIONS OF LAW

1.  With resolution of all reasonable doubt in the veteran's 
favor, tinnitus was incurred during active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2006).

2.  The veteran does not have a right ear disorder due to 
injury or disease incurred in or aggravated by active 
service. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, (West 2002); 
38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

As discussed in more detail below, sufficient evidence is of 
record to grant the veteran's claim for service connection 
for tinnitus.  Therefore, no further development is needed 
with respect to this claim.

As to the claim for service connection for residuals of right 
ear surgery, a review of the claims folder reveals compliance 
with the statutory and regulatory provisions.  

First, VA has a duty to indicate which portion of information 
should be provided by the claimant, and which portion VA will 
try to obtain on the claimant's behalf, which was 
accomplished by letters dated in June and August 2003.  

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a claim of 
service connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 484.

Despite any inadequate notice provided to the veteran, no 
prejudice results in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).   Particularly, the appellant has been afforded the 
information necessary to advance any contention by means of 
the June and August 2003 letters.  As such, the veteran was 
aware and effectively notified of information and evidence 
needed to substantiate and complete his claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

Because a preponderance of the evidence is against the claim, 
any potentially contested issue regarding a downstream 
element is rendered moot.  Again, the appellant is not 
prejudiced by the Board's consideration of the pending issue.  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  In this 
case, the appellant received notice prior to the adjudication 
of the claim in April 2004.

It is further noted that in order to be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1).   See Pelegrini, 18 Vet. 
App. at 121.  This principle has been fulfilled by the June 
and August 2003 letters.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  In this case, the 
veteran was afforded VA examinations which, when considered 
with the other relevant evidence of record, is sufficient to 
adjudicate the appeal of his claim for service connection 
residuals of right ear surgery.  Under these circumstances 
the evidence currently of record is adequate to adjudicate 
this appeal.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).

VA has fulfilled the duty to notify and assist to the extent 
possible; the Board finds that it can consider the merits of 
this appeal without prejudice to the appellant.  Adjudication 
of the claim may proceed, consistent with the VCAA.  The 
record demonstrates that remand for further action in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 541 (1991).
 
Based on the foregoing, VA satisfied its duties to the 
appellant.

Legal Criteria

In general, service connection may be established for a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a pre- 
existing injury or disease in the line of duty.  38 U.S.C.A. 
§§ 1110, 1131. 

For the showing of chronic disease in service, there are 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  38 C.F.R. § 3.303.  Continuity of 
symptomatology is required only where the condition noted 
during service is not, in fact, shown to be chronic or when 
the diagnosis of chronicity may be legitimately questioned.  
When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled or died from a disease or 
injury incurred in or aggravated in line of duty, or any 
period of inactive duty training (INACDUTRA) during which the 
individual concerned was disabled or died from injury 
incurred in or aggravated in line of duty.  38 U.S.C.A. § 
101(21) and (24) (West 2002); 38 C.F.R. § 3.6(a) and (d) 
(2006).  ACDUTRA is, inter alia, full-time duty in the Armed 
Forces performed by Reserves for training purposes.  38 
C.F.R. § 3.6(c)(1) (2006).

It follows that service connection may be granted for 
disability resulting from disease or injury incurred or 
aggravated while performing ACDUTRA, or from injury incurred 
or aggravated while performing INACDUTRA.  38 U.S.C.A. 
§§ 101(24), 106, 1131.  Presumptive periods, however, do not 
apply to ACDUTRA or INACDUTRA.  Biggins v. Derwinski, 1 Vet. 
App. 474, 477-78 (1991).  

In determining whether service connection is warranted for a 
disability alleged, VA is responsible for considering 
evidence both for and against the claim.  If the evidence, as 
a whole, supports the claim or is in relative equipoise 
(i.e., about evenly balanced), then the veteran prevails.  
Conversely, if the preponderance of the evidence is against 
the claim, then it must be denied.  See 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).

Analysis

Tinnitus

The veteran's service medical records show that in 1990, he 
underwent surgery to repair a perforated tympanic membrane in 
the right ear.  The right tympanic membrane had perforated 
during a period of ACDUTRA.   

The veteran underwent a VA audiolgoical examination in 
February 2004.  He reported a past history of frequent ear 
infections with eventual surgery of the right tympanic 
membrane during service.  He described a high pitched 
tinnitus in the right ear since approximately 1998.  The VA 
examiner opined that the veteran's report of tinnitus was 
consistent with his history of high frequency hearing loss 
and ear disease in the right ear.

Based on the above-referenced medical evidence the Board 
finds that it cannot be ruled out that the veteran's tinnitus 
is related to his right ear disease and eventual surgical 
repair during active service.  Accordingly, the Board finds 
that the evidence of record is in equipoise in this regard, 
and as such, with resolution of doubt in the veteran's favor, 
supports a finding of entitlement to service connection for 
tinnitus

Residuals of Right Ear Surgery

As noted above, the service medical records show that in 
1990, the veteran underwent surgery to repair a perforated 
tympanic membrane in the right ear.  Subsequent follow-up 
treatment records showed good recovery with no further 
complaints.

On VA examination in February 2004 the veteran reported that 
he did not have ear pain or drainage at the present time.  
The examiner's impression was status post tympanoplasty, 
status post recurrent otitis, quiescent state, healed.

On VA audiological examination in February 2004, the veteran 
reported intermittent itching in the right external auditory 
canal and slight otalgia (pain).  A current right ear 
disorder was not diagnosed. 

The evidence shows that the veteran does not suffer from a 
current right ear disorder (apart from the tinnitus noted 
above).  The evidence shows that the veteran's in-service 
right ear surgicial procedure yielded good results with no 
significant residuals.  The veteran's complaints of 
intermittent itching and slight pain in the right ear are 
acknowledged. But, these symptoms alone, without a diagnosed 
or identifiable underlying malady or condition does not in 
and of itself constitute a disability for which service 
connection may be granted.  Sanchez-Benitez v. Principi, 
supra.  Objective evidence establishing the presence of a 
current disability must be of record.  Here no such evidence 
is present.  Accordingly, the preponderance of the evidence 
is against the claim.  38 U.S.C.A. § 5107(b); Ortiz, supra; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).





ORDER

Service connection for tinnitus is granted.

Service connection for residuals of right ear surgery is 
denied.


REMAND

The veteran also claims entitlement to service connection for 
sinusitis and allergic rhinitis.  Additional action is 
necessary before the Board decides these claims.

Initially, the Board observes that the veteran submitted 
additional medical records dated in 2005 to the Board.  The 
records show treatment for sinusitis and allergic rhinitis.   
The veteran has not waived RO consideration of the additional 
evidence.  These records are referred to the RO for initial 
review.  See 38 C.F.R. § 20.1304 (2006).

Furthermore, the veteran's service medical records show that 
he was treated on various occasions for sinusitis and 
allergic rhinitis.

The veteran underwent a VA examination in February 2004 and 
was diagnosed as having allergic rhinitis; however, no 
opinion was rendered as to the etiology of the veteran's 
allergic rhinitis and whether it was at least as likely as 
not incurred as a result of service.  Sinusitis was not 
addressed in the examination report.  

The VCAA requires VA to order a medical examination of the 
veteran if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim but otherwise indicates that the veteran has a 
disability or recurrent symptoms of a disability that may be 
associated with an in-service injury or disease.  See 38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  In this case, 
there is current medical evidence of sinusitis and allergic 
rhinitis which suggests a relationship to complaints of sinus 
problems and rhinitis during service.  Thus, further VA 
examination is warranted.   

Accordingly, the case is REMANDED for the following action:

1.  The AMC should ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, and 
5103A are fully satisfied, to include an 
explanation as to the information or 
evidence needed to establish a disability 
rating or effective date for the veteran's 
claims for service connection for sinusitis 
and allergic rhinitis, pursuant to the 
provisions of 38 U.S.C.A. § 1151.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

2.  The AMC should schedule the veteran 
for the appropriate examination.  All 
indicated tests should be accomplished.  
The claims folder must be made available 
to the examiner.  The examiner should 
review the claims folder and provide an 
opinion as to whether it is at least as 
likely as not that any current sinusitis 
and allergic rhinitis is related to 
service.  

3. Then, the RO should undertake any other 
indicated development and readjudicate the 
claims based upon a de novo review of all 
pertinent evidence and consideration of 
all applicable criteria.  If either 
benefit sought on appeal is not granted to 
the veteran's satisfaction, the case 
should be returned to the Board, following 
completion of the usual appellate 
procedures.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


